LW[\J

\lO\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

CaSe 2:16-cv»00216-RSL Document 121-l Filed 11/14/18 Page l Of 7

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

Case No. 2:16-cv-00216-RSL
IN RE CTI BIOPHARMA CORP.

SECURITIES LITIGATION CLASS ACTION

NOTE OF MOTION CALENDAR:
November 30, 2018

 

"*{'PR-QP-Q§-E-DI-ORDER APPROVING DISTRIBUTION PLAN

»-EPROPGSEDTORDER APPROVING BRESJQN JQHNSDN ToszENDPL-LC

DISTRIBUTION PLAN 1060 Second Avenu_e, Suite 367¢}
(Case NO 2.16_€V_00216_RSL) Seattle. Washington 9810!» Tei: 206-652-8660

 

\OOQ\!O\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:§6-0\/-00216-1?$!_ Document 121~1 F-“iled 11/14/18 Page 2 017

Lead Plaintiff, DAFNA LifeScience, LP and DAFNA LifeScience Select, LP
(collectively, “Lead Plaintift”), on notice to Defendants’ counsel, moved this Court for an order
approving the Distribution Plan for the Net Settlement Fund in the above-captioned class action
(the “Action”). Having reviewed and considered all the materials and arguments submitted in
support of the motion, including the Declaration of Tara Donohue in Support of Lead Plaintifi’s
Motion for Approval of Distribution Plan (the “Donohue Declaration”):

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

1. This Order incorporates by reference the definitions in the Stipulation and
Agreement of Settlement dated as of September 15, 2017 (ECF No. 106-2) (the “Stipulation”) and
the Donohue Declaration, and all terms used in this Order shall have the same meanings as
defined in the Stipulation or in the Donohue Declaration.

2. This Court has jurisdiction over the subject matter of the Action and over all
parties to the Action, including all Settlement Class Members.

3. Lead Plaintifi’s plan for distribution of the Net Settlement Fund to Authorized
Claimants is APPROVED. Accordingly:

(a) The administrative recommendations of the Court-approved Claims
Administrator, Garden City Group, LLC (“GCG”), to accept the Timely Eligible Claims
stated in Exhibit B-l to the Donohue Declaration and the Late But Otherwise Eligible
Claims stated in Exhibit B-2 to the Donohue Declaration, are adopted;

(b) The Claims Administrator’s administrative recommendations to reject
Wholly lneligible Claims, as stated in EXhibit B-3 to the Donohue Declaration, are
adopted;

(c) GCG is directed to distribute 100% of the Net Settlement Fund, after
deducting all payments previously allowed and the payments approved by this Order, and
after deducting the payment of any estimated taxes, the costs of preparing appropriate tax

returns, and any escrow fees, as stated in paragraph 48(a) of the Donohue Declaration. In

MORDER APPROVING BRESKW jamison j "roszch)"LL°

DISTRIBUTION PLAN 2 1000 second Avenue, sane 3670
(Case NO 2.16_6V_00216_RSL) Seattle, Wash§ngton 98104 Te£: 206-652-8660

 

 

 

.l>

\DOQ\]O\UI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16~cv»00216-RS!_ Document 121-l Filed 11/14/18 Page 3 of 7

accordance with the Court-approved Plan of Allocation, GCG will calculate each
Authorized Claimant’spro rata share of the Net Settlement as stated in subparagraph
48(a)(1) of the Donohue Declaration. GCG will then eliminate from the distribution any
Authorized Claimant whose total pro rata share of the Net Settlement Fund is less than
$10.00. These Claimants will not receive any payment from the Net Settlement Fund
and Will be so notified by GCG. After eliminating Claimants who would have received
less than $10.00, GCG will calculate the pro rata shares of the Net Settlement Fund
for Authorized Claimants who would have received $10.00 or more (“Distribution
Amoun ”);

(d) ln order to encourage Authorized Claimants to promptly cash their checks,
all Distribution checks will bear the following notation: “CASH PROMPTLY. VOID
AND SUBJECT TO REDISTRIBUTION IF NOT CASHED BY [90 DAYS AFT“ER
ISSUE DATE].” Lead Counsel and GCG are authorized to take appropriate action to
locate and contact any Authorized Claimant who has not cashed his, her, or its check
within said time as detailed in subparagraph 48(a)(4) footnote 9 of the Donohue
Declaration;

(e) Authorized Claimants who do not cash their Distribution checks within the
time allotted or on the conditions stated in subparagraph 48(a)(4) footnote 9 of the
Donohue Declaration will irrevocably forfeit all recovery from the Settlement, and the
funds allocated to all of these stale-dated checks will be available to be distributed to
other Authorized Claimants, if Lead Counsel, in consultation with GCG, determines that
it is cost-effective to conduct a second distribution. Similarly, Authorized Claimants who
do not cash their second or subsequent distribution check (should these distributions
occur) within the time allotted or on the conditions set forth in subparagraph 48(a)(4)
footnote 9 of the Donohue Declaration will irrevocably forfeit any further recovery from

the Net Settlement Fund;

3 .
DISTRIBUTION PLAN 1030 Se<:ond Avenue, Sul!e 3670
(Case NO 2.16_cv_00216_RSL) Seattle_; Wa$hingto[% 9810/# T€i.! 286-652-8660

 

 

\OOQ\]O\Ul-J>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:16-cv-00216-RSL Secument 121-l Filed 1314/18 Page 4 017

(f) After GCG has made reasonable and diligent efforts to have Authorized
Claimants cash their Distribution checks (as set forth in subparagraph 48(a)(4) footnote 9
of the Donohue Declaration), but no earlier than nine (9) months after the Distribution,
GCG will, if Lead Counsel, in consultation with GCG, determines that it is cost-effective
to do so, conduct a second distribution (the “Second Distribution”), in which any
amounts remaining in the Net Settlement Fund after the Distribution, after deducting
GCG’s fees and expenses incurred in connection with administering the Settlement for
which it has not yet been paid (including the estimated costs of the Second Distribution)
and after deducting the payment of any estimated taxes, the costs of preparing appropriate
tax returns, and any escrow fees, will be distributed to all Authorized Claimants in the
Distribution who (l) cashed their Distribution check; and (2) are entitled to receive at
least $10.00 from the Second Distribution based on their pro rata share of the remaining
funds. Additional distributions, after deduction of costs and expenses as described above
and subject to the same conditions, may occur thereafter in six-month intervals until Lead
Counsel, in consultation with GCG, determines that further distribution is not cost-
effective;

(g) When Lead Counsel, in consultation with GCG, determines that further
distribution of the funds remaining in the Net Settlement Fund is not cost-effective, if
sufficient funds remain to warrant the processing of Claims received after September 30,
2018, those Claims will be processed, and any otherwise valid Claims received after
September 30, 2018, as well as any earlier-received Claims for which an adjustment was
received after September 30, 2018 Which resulted in an increased Recognized Claim, will
be paid in accordance with subparagraph (h) below. lf any funds remain in the Net
Settlement Fund after payment of any of these late or late-adjusted Claims, the remaining
balance of the Net Settlement Fund, after payment of any unpaid fees or expenses

incurred in administering the Net Settlement Fund and after the payment of any estimated

DISTRIBUTION PLAN 1000 Second Avenue, Suite 3670
(Case No 2.16_€V_00216_RSL) Seatile, Washington 9810!1 Te£: 206-652-8660

 

L

\lO\'Jl

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:16-cv-00216-RSL Document 121-l Filed 11/14/18 Page 5 of 7

taxes, the costs of preparing appropriate tax retums, and any escrow fees, will be
contributed to non-sectarian, not-for-profit 501(c)(3) organization(s), to be designated by
Lead Counsel and approved by the Court;

(h) No new Claims may be accepted after September 30, 2018, and no further
adjustments to Claims received on or before September 30, 2018 that would result in an
increased Recognized Claim amount may be made for any reason after September 30,
2018, subject to the following exception lf Claims are received or modified after
September 30, 2018 that would have been eligible for payment or additional payment
under the Plan of Allocation if timely received, then, at the time that Lead Counsel, in
consultation with GCG, determines that a distribution is not cost-effective as provided in
subparagraph (g) above, after payment of any unpaid fees or expenses incurred in
connection with administering the Net Settlement Fund and after deducting the payment
of any estimated taxes, the costs of preparing appropriate tax returns, and any escrow
fees, these Claimants, at the discretion of Lead Counsel, may be paid their distribution
amounts or additional distribution amounts on a pro rata basis that Would bring them into
parity with other Authorized Claimants who have cashed all their prior distribution
checks to the extent possible;

(i) All persons involved in the revieW, verification, calculation, tabulation, or
any other aspect of the processing of the Claims submitted, or who are otherwise
involved in the administration or taxation of the Settlement Fund or the Net Settlement
Fund, are hereby released and discharged from any and all claims arising out of that
involvement, and all Settlement Class Members and other Claimants, whether or not they
receive payment from the Net Settlement Fund, are hereby barred from making any
further claims against the Net Settlement Fund, Lead Plaintiff, Lead Counsel, the Claims
Administrator, the Escrow Agent or any other agent retained by Lead Plaintiff or Lead

Counsel in connection with the administration or taxation of the Settlement Fund or the

DISTRIBUTION PLAN 1000 Second Avenue, Suite 3670
(Case NO 2.16_cv_00216_RSL) Seattle, Wa$h§ngfl}l'¥ 98104 TE{! 206-652-866@

 

 

OQ\]O\

\D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:16-0\!-00216-RSL Document 121-l Fiied 11114/18 Page 6 of 7

Net Settlement Fund, or any other person released under the Settlement beyond the

amounts allocated to Authorized Claimants;

(j) All of GCG’s fees and expenses incurred in connection with the
administration of the Settlement and estimated to be incurred in connection with the
Distribution of the Net Settlement Fund as stated in the invoices, attached as Exhibit C to
the Donohue Declaration, are approved, and Lead Counsel is directed to pay the
outstanding balance of $103,880.21 to GCG from the Settlement Fund;

(k) Unless otherwise ordered by the Court, one year after the Second
Distribution if that occurs or, if there is no Second Distribution, two years after the
Distribution, GCG may destroy the paper copies of the Claims and all supporting
documentation, and one year after all funds in the Net Settlement Fund have been
distributed, GCG may destroy electronic copies of the same.

4. This Court retains jurisdiction to consider any further applications concerning the
administration of the Settlement, and any other and further relief that this Court deems
appropriate
SO ORDERED:

Dared:\ law\L-W il .2018 f k ` y v

/:51,?51!7'~4(~(,6£/,_;1§¢€ ""

The Honorable Robert S. Lasnik
United States District Judge

 

DISTRIBUTION PLAN 1000 Second Avei"tue, Suife 367D
(Case NO 2.16_€V_00216_RSL) Seattle, Wa$hington 98104 T€l.f 206-652*8660

 

4>.

\]O’\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:§6~cV-00216-RSL Document 121-1 Filed 11114/18 Page 7 of 7

Presented by:

Roger M. Townsend, WSBA #25525
BRESKIN JOHNSON & TOWNSEND PLLC
1000 Second Avenue, Suite 3670

Seattle, WA 98104

Tel: (206) 652-8660

Fax: (206) 652-8290

rtownsend@bjtlegal.com

Local Counselfor Lead Plaintiff and
the Settlement Class

David R. Stickney (pro hac vice)

Jonathan D. Uslaner (pro hac vice)

BERNSTEIN LITOWITZ BERGER
& GROSSMANN LLP

12481 High Bluff Drive, Suite 300

San Diego, CA 92130

Tel: (858) 793-0070

Fax: (858) 793-0323

davids@blbglaw.com

jonathanu@blbglaw.com

Counselfor Lead PlaintinDAFNA and
Additional Plainti]j"Michael Li and
Lead Counsel for the Settlement Class

ORDER APPROVING
DISTRIBUTION PLAN
(Case No. 2:16-cv-00216-RSL)

BRESK|N JOHNSON TOWNSEND PLLC
1000 Second Avenae. Suite 3670

Seat!le. Washington 98104 Tei: 206-652-8650

 

